MEMORANDUM ***
Kuldip Singh, his wife, Ranjit Kaur, his two daughters, Navneet Kaur and Rajvir Kaur, and his son, Savneet Kaur, natives and citizens of India, petition for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an Immigration Judge’s (“IJ”) denial of their applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252 and we deny the petition.
Because petitioners do not challenge the IJ’s denial of asylum, withholding of removal, and CAT relief in the body of their opening brief, the claims are waived. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for.publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.